MEMORANDUM OPINION
                                        No. 04-11-00520-CV

                        In the INTEREST OF H.A.R. and L.A.R., Children

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2006-CI-03518
                         Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 5, 2011

DISMISSED

           When this appeal was filed, appellant Karim Abdul Raheem was required to pay a

$175.00 filing fee. See TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a) (West 2005); id.

§§ 51.208, 51.0051 (West Supp. 2010); TEXAS SUPREME COURT ORDER REGARDING FEES

CHARGED IN CIVIL CASES IN       THE   SUPREME COURT AND    THE   COURTS   OF   APPEALS   AND   BEFORE

THE   JUDICIAL PANEL    ON   MULTIDISTRICT LITIGATION (Misc. Docket No. 07-9138, Aug. 28,

2007)§ B.1.(a). Appellant did not pay the required filing fee; accordingly, the clerk of this court

notified appellant by letter on July 22, 2011, that his notice of appeal was conditionally filed and

the filing fee was due no later than August 5, 2011. On August 25, 2011, when the fee remained

unpaid, this court ordered that appellant must, not later than September 16, 2011, either (1) pay
                                                                                      04-11-00520-CV


the applicable filing fee or (2) provide written proof to this court that he is indigent or otherwise

excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs must payCat

the time an item is presented for filingCwhatever fees are required by statute or Supreme Court

order. The appellate court may enforce this rule by any order that is just.”). The court advised

appellant that if he failed to respond satisfactorily within the time ordered, the appeal would be

dismissed. See TEX. R. APP. P. 42.3.

       The filing fee has not been paid, and appellant has not otherwise responded to our August

25, 2011, order. We therefore dismiss this appeal for want of prosecution.



                                                  PER CURIAM




                                                -2-